       Case 3:20-cv-00287-DPM Document 3 Filed 09/24/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LISA MURPHY                                                  PLAINTIFF
ADC #760343

v.                     No. 3:20-cv-287-DPM-PSH

FAUST, Senior Warden,
McPherson Unit, et al.                                   DEFENDANTS


                                ORDER
     1. The Court withdraws the reference.
     2. It appears Murphy's complaint should have been submitted as
an amendment in Murphy v. Long, where the issues raised are currently
pending.    Doc. 13 in E.D. Ark. No. 3:20-cv-148-KGB.          The Court
therefore directs the Clerk to file Murphy's in forma pauperis application
and complaint, Doc. 1 & 2, in that case and to close this case.
     So Ordered.
